DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	This application a 371 of PCT/IB2019/054624 filed 06/04/2019. This application also claim foreign benefit of INDIA IN201831022744 filed 06/18/2018.
Claims 13-16 and 19-23 in the instant application are afforded the effective filing date of 06/18/2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 13-14, drawn to a microencapsulated formulation and co-formulation, in the reply filed on 05/02/2022 is acknowledged.
Newly added claim 23 reads on the elected Group I, thereby is included with the election.
Claims 15-16 and 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Status of the Claims
Claims 13-16 and 19-23 are pending in this instant application, of which claims 15-16 and 19-22 are withdrawn at this time as being drawn to non-elected invention/group.
Claims 13-14 and 23 are examined herein on the merits for patentability.

Claim Objections
Claim 13 is objected to because of the following informalities:  the Markush group of vegetable oil as recited using the phrase “selected from the group consisting of” followed by “or a combination thereof” is an improper Markush language.  When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2013/0253054 A1; hereafter as “Shah ‘054”) in view of Yan et al (US 2017/0105418 A1), Shah (US 2013/0203446 A1; hereafter as “Shah ‘446”) and Skillman et al (Us 2015/0087622 A1).
Regarding claim 13, Shah ‘054 teaches a ZC composition comprising a microcapsule formulation containing lambda cyhalothrin, and a suspension concentrate containing diafenthiuron (Abstract; [0007]-[0016]. [0024], [0029], [0034], [0120]; claims 1-2). Shah ‘054 teaches the composition showed higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment ([0007], [0034] and [0120]).
However, Shah ‘054 does not teach the vegetable oil that solubilized the pyrethroid insecticide in the microencapsulate formulation; and the benzoylurea as the insecticide in the suspension concentrate of claim 13.
Regarding the vegetable oil that solubilized the pyrethroid insecticide in the microencapsulate formulation of claim 13, Yan teaches an insecticide composition comprising microcapsules containing an outer polymeric shell encapsulating a core containing pyrethroid such as lambda cyhalothrin, wherein the pyrethroid dissolved in a vegetable oil selected from soybean oil, epoxidized soybean oil, coconut oil, olive oil, safflower oil, cotton seed oil, corn oil, rape seed oil, and combination thereof (Abstract; [0088]-[0013], [0023]-[0040], [0063], [0065] and [0078]; claims 1-24). Yan teaches the microcapsule formulation of pyrethroid such as lambda cyhalothrin provides a high loading and high efficacy insecticide formulation while also reducing toxicity of the formulation thereby improving the safety profile not only for the consumer but also in the local environment ([0012]-[0013], [0023] and [0078]).
Regarding the benzoylurea as the insecticide in the suspension concentrate of claim 13, Shah ‘446 teaches a suspension concentrate formulation containing an insecticide selected from diafenthiuron and novaluron, wherein the formulation is used a reduced dosage, thereby reducing the burden on the environment (Abstract; [0007]-[0008], [0012], [0014], [0016], [0032]-[0033]; Tables 8 and 9; claims 1, 4 and 6).
It would have been obvious to one of ordinary skill in the art to modify the ZC composition of Shah ‘054 such that the microcapsule containing pyrethroid such as lambda cyhalothrin dissolved in vegetable oil of Yan is incorporated as the microcapsule formulation, and novaluron is substitute or incorporated as the insecticide in the suspension concentrate formulation per guidance from Shah ‘446, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Yan indicated that microcapsule formulation containing pyrethroid such as lambda cyhalothrin dissolved in vegetable oil is a suitable microcapsule formulation for lambda cyhalothrin, as it provides a high loading and high efficacy insecticide formulation while also reducing toxicity of the formulation, and Shah ‘446 provides the guidance for substituting or incorporating novaluron in place of diafenthiuron as the insecticide of the suspension concentration, as Shah ‘446 indicates that both diafenthiuron and novaluron are suitable insecticide for formulating in a suspension concentrate, as such suspension concentrate can be used a reduced dosage, thereby reducing the burden on the environment. One of ordinary skill in the art would have reasonable expectation of success of making said modification to the ZC composition of Shah ‘054 because the objectives of the composition of Shah ‘054 is also to provide higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment, and Skillman indicated that lambda cyhalothrin is known to be useful in combination with benzoylurea insecticide such as novaluron (Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5). It is noted that The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Thus, an ordinary artisan seeking to formulate an highly efficacious insecticide combination formulation of lambda cyhalothrin and a benzoylurea insecticide such as novaluron, would have looked to modify the ZC composition of Shah ‘054 such that the microcapsule containing pyrethroid such as lambda cyhalothrin dissolved in vegetable oil of Yan is incorporated as the microcapsule formulation, and novaluron is substitute or incorporated as the insecticide in the suspension concentrate formulation from Shah ‘446 so as to provide a resultant ZC composition having higher effectiveness against pest population at lower dosages and for a longer period of time, thus reducing the impact of bioaccumulation on the environment as required by Shah ‘054, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 14, Yan teaches olive oil as the suitable vegetable oil (Yan: [0040]), and Shah ‘446 and Skillman provided the guidance for using novaluron as the insecticide in a suspension concentration (Shah ‘446: Abstract; [0007]-[0008], [0012], [0014], [0016], [0032]-[0033]; Tables 8 and 9; claims 1, 4 and 6; Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5).
Regarding claim 23, Shah ‘446 and Skillman provided the guidance for using novaluron as the insecticide in a suspension concentration, and such novaluron is suitable for use in combination with lambda cyhalothrin (Shah ‘446: Abstract; [0007]-[0008], [0012], [0014], [0016], [0032]-[0033]; Tables 8 and 9; claims 1, 4 and 6; Skillman: [0004], [0036] and [0040]-[0046]; claims 1, and 4-5).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613